In the Missouri Court of Appeals
              Eastern District
MARCH 10, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED100881   JACQUELINE PITTMAN, APP V. DOR, RES

2.    ED101148 MARK A. STARKEY, APP V STATE OF MISSOURI, RES

3.    ED101155 MAURICE SCOTT, APP V STATE OF MISSOURI, RES

4.    ED101209 ANGELA DAVITIANI, APP V STATE OF MISSOURI, RES

5.    ED101228 JOYCE RICHARD, APP V JOHN DOE, DFT & BI-STATE, RES

6.    ED101250 STATE OF MISSOURI, RES V EFRAIN GUZMAN, APP

7.    ED101256 PATRICK COTTON, APP V STATE OF MISSOURI, RES

8.    ED101257 JAMES BOYD, APP V STATE OF MISSOURI, RES

9.    ED101299 RICHARD ANTROBUS, APP V EDWARD MORELAND, RES

10.   ED101354 ARVEL D. LONG, APP V STATE OF MISSOURI, RES
      In the Missouri Court of Appeals
              Eastern District
MARCH 10, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


11.   ED101408   JIMMY RAY BELL, APP V STATE OF MISSOURI, RES

12.   ED101428 TATIZES COTTON, APP V STATE OF MISSOURI, RES

13.   ED101472 STL CO MO, APP V RIVER BEND ESTATES ET AL, RES

14.   ED101593 STATE OF MISSOURI, RES V THOMAS G. WOLFIN, APP

15.   ED101682 LORETTA SCOTT, APP V STEVEN LAUX ET AL, RES

16.   ED101698 WILLIAM HUNTLEY, APP V STATE OF MISSOURI, RES

17.   ED101705 JOE SCOTT, APP V STEVEN J. LAUX ET AL, DFT

18.   ED101707 MOSES BIGGS, APP V STATE OF MISSOURI, RES

19.   ED101711 DES, RES V HOWARD DANZIG, APP

20.   ED101720 CORDELL BASS, APP V STATE OF MISSOURI, RES

21.   ED101740   IN THE INTEREST OF: E.H.

22.   ED101742 WILLIAM WAGNER, RES V CITY OF MARYLAND HGTS,
      APP

23.   ED101930 CONSTANCE BASLER, RES V FAMILY CNTR, APP & DES
      RES